OPINION — AG — QUESTION: THE LAST SENTENCE OF 26 Ohio St. 74 [26-74], AUTHORIZES CERTAIN PERSON TO RE REGISTER BY CASTING ABSENTEE BALLOTS; AND IN AN OPINION FROM YOUR OFFICE OPINION NO. MAY 1, 1954 TO ME (WILLIAM CORDELL) YOU DISCUSSED THE PERSONS ENTITLED TO RE REGISTER IN THIS MANNER, THE FOLLOWING QUESTION HAS ARISEN: " WHEN A RE REGISTRATION IS ACCOMPLISHED BY THE CASTING OF AN ABSENTEE BALLOT BY A PERSON ENTITLED TO RE REGISTER IN THIS LAST MANNER UNDER THE PROVISIONS OF 26 Ohio St. 74 [26-74] BY WHAT LEGAL PROCEDURE WOULD A PRECINCT REGISTRAR BE ENABLE TO REGISTER SUCH ELECTOR WHO CASTS SUCH ABSENTEE BALLOT AND ISSUE TO SUCH PERSON A REGISTRATION CERTIFICATE ? — SEE OPINION (DISCUSSION RATHER LENGTHLY) CITE: 11 Ohio St. 32 [11-32], 26 Ohio St. 94.1 [26-94.1] (ELECTION BOARD) (FRED HANSEN)